

	

		II

		109th CONGRESS

		2d Session

		S. 2204

		IN THE SENATE OF THE UNITED STATES

		

			January 26, 2006

			Mr. Ensign (for himself

			 and Mr. Reid) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To validate certain conveyances made by the Union Pacific

		  Railroad Company of lands located in Reno, Nevada, that were originally

		  conveyed by the United States to facilitate construction of transcontinental

		  railroads, and for other purposes.

	

	

		1.Validation of rail corridor

			 real property conveyances, Reno, Nevada

			(a)Validation

				(1)Conveyances

			 covered by memorandum of understandingThe land conveyances that

			 were made, or are to be made, to the City of Reno, Nevada, by the Union Pacific

			 Railroad Company pursuant to the Memorandum of Understanding for Reno Rail

			 Corridor, as amended, entered into on December 1, 1998, between the City of

			 Reno and the Union Pacific Railroad Company, and that comprise approximately

			 120 acres of land originally granted by the United States to the predecessor of

			 the Union Pacific Railroad Company to facilitate construction of

			 transcontinental railroads are valid to the extent that the conveyances would

			 have been valid had the land involved in the conveyances been held by the Union

			 Pacific Railroad Company in absolute or fee simple title at the time of the

			 conveyances.

				(2)Additional

			 conveyanceThe land

			 conveyance made to the City of Reno, Nevada, by CTB Inc., a Nevada Corporation,

			 in the grant, bargain, and sale deed dated October 22, 2002, and involving a

			 parcel of land situated in the NWSW of Section 11, Township 19 North, Range 9

			 East, Mount Diablo base and meridian, is valid to the extent that the

			 conveyance would have been valid had the land involved in the conveyance been

			 held by CTB Inc. in absolute or fee simple title at the time of the

			 conveyance.

				(b)Release of

			 United States interestsAll

			 right, title, and interest of the United States in and to the land described in

			 subsection (a) are released to the City of Reno, without consideration.

			(c)Filing of

			 instrumentsAs soon as

			 practicable after the date of enactment of this Act, the Secretary of the

			 Interior shall file, for recordation in the real property records of Washoe

			 County, Nevada, such instruments as may be necessary to document—

				(1)the validation of the land conveyances

			 described in subsection (a); and

				(2)the release of the interests of the United

			 States under subsection (b).

				

